ALLOWABILITY NOTICE

Allowable Subject Matter
	Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  None of the closet prior art of record, alone or in combination, fairly disclose, teach or suggest claims 1, 11, 19. The closest prior arts of record are Dippenaar (US 2017/0222890) and Anwar (US 2016/0094410).  In particular, the closest prior arts do not fairly teach or suggest receiving a request to execute a storage volume event, the storage volume event specifying an action to be performed on a virtual storage volume; determining whether a current utilization parameter associated with the storage volume event requires adjusting the storage capacity of the virtual storage volume based on the following parameters: minimum capacity, maximum capacity, high utilization watermark, low utilization watermark, and a step parameter that specifies the amount of change to storage capacity; executing the storage volume event by performing the action; and based on a determination that the current utilization parameter falls above or below a threshold, adjusting the storage capacity, in combination with the other limitations in the claims as arranged and claimed by the applicant.


As to the closest prior arts of record, Dippenaar disclosed that a storage client sends a request for a storage volume to a storage service control plane via an interface (Paragraphs 47-48). The scaling policy defines conditions in the request, such as certain thresholds with a floor and ceiling available storage capacity which if exceeded, cause the amount of storage capacity to be increased or decreased (Paragraph 52).
Anwar disclosed a scalable metering data store system instantiated on virtual machines that utilize sharding to store data across multiple machines (Paragraphs 43, 45). Storage capacity can be adjusted by moving storage data from one storage device to another (Paragraph 57).
White disclosed storing a set of data for a geographic region in a data store and generating a boundary definition for each of the neighborhoods, the boundary being a polygon (Paragraphs 12-13).
The dependent claims 2-10, 12-18, 20, further limit the independent claims and are considered allowable on the same basis as the independent claims, as well as, for the further limitations set forth.






Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
                                                                                                                                                                                                                                                                                                              

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/Chris Parry/Supervisory Patent Examiner, Art Unit 2451